                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 DEMETRIO J. FLORES,

                        Plaintiff,

                        v.                              CAUSE NO.: 2:19-CV-114-TLS-APR

 RK TRAILER REPAIR, INC. and FCS
 INDUSTRIES, INC.,

                       Defendants.

                                     OPINION AND ORDER

       This matter is before the Court on the Defendants’ Motion to Dismiss and Compel

Arbitration [ECF No. 21], filed on May 17, 2019. For the reasons stated below, the Defendants’

request is GRANTED.

                                        BACKGROUND

       On September 16, 2013, the Defendants hired the Plaintiff as a general manager. Compl.

¶ 8, ECF No. 1. On April 9, 2018, the Plaintiff was injured in a vehicle collision. Id. ¶ 9. On July

2, 2018, the Defendants terminated the Plaintiff’s employment. Id. ¶ 20. On February 14, 2019,

the Equal Employment Opportunity Commission issued the Plaintiff a notice of right to sue. Id. ¶

23.

       On March 22, 2019, the Plaintiff filed a Complaint [ECF No. 1] against the Defendants in

which he alleges violations of the Federal Medical Leave Act (Count I) and the Americans with

Disabilities Act (Count II). Id. pp. 6, 7; see also 29 U.S.C. § 2601; 42 U.S.C. § 12101. Regarding

Count I, the Plaintiff alleges that the Defendants interfered “with [his] right to take FMLA leave

by not allowing him to return to his position upon his return and terminating him on July 2,

2018.” Compl. ¶ 29. Regarding Count II, the Plaintiff alleges that “he was terminated in violation
of the ADA in that he was perceived as disabled by [the Defendants] and was qualified to

perform his job responsibilities under the ADA.” Id. ¶ 33. The Plaintiff requests compensatory

and punitive damages, attorney’s fees and court costs, and all other just and proper relief. Id. pp.

7–8.

          On May 17, 2019, the Defendants filed the instant Motion to Dismiss and Compel

Arbitration [ECF No. 21]. The Defendants argue that the “Plaintiff’s claims are barred by an

arbitration agreement that is enforceable under the Federal Arbitration Act. Plaintiff’s Complaint

must be dismissed, and he must submit the claims to arbitration.” Br. in Supp. of Mot. to

Dismiss, p. 2, ECF No. 22; see also Ex. A., Company Policy and Arbitration Agreement, ECF

No. 22-2; Ex. B., Employee Acknowledgment, Indemnification and Hold Harmless Agreement,

p. 2, ECF No. 22-3; Ex. C., Employment, Non-Compete, Confidentiality and Indemnification

Agreement, p. 6, ECF No. 22-4. In response, the Plaintiff only argues that the arbitration

agreement is unenforceable because it (1) improperly limits his right to recover damages and (2)

improperly precludes his right to appeal the arbitrator’s decision. See Pl.’s Resp. to Defs.’ Mot.

to Dismiss and to Compel Arbitration, pp. 2–4, ECF No. 23. In response, the Defendants argue

that (1) the limitations on recovery do not render the agreement unenforceable and (2) their

agreement for final and binding arbitration is enforceable. Defs.’ Reply Br. in Supp. of Mot. to

Dismiss and Compel Arbitration, pp. 2–4, ECF No. 24. This matter is fully briefed and ripe for

ruling.

                                       LEGAL STANDARD

          Pursuant to Federal Rule of Civil Procedure 12(b)(3), a party may move to dismiss a

claim for improper venue. Fed. R. Civ. P. 12(b)(3). A motion to dismiss based upon a forum

selection clause, including an arbitration clause, is best conceptualized as an objection to venue.



                                                  2
Auto. Mechs. Local 701 Welfare and Pension Funds v. Vanguard Car Rental USA, Inc., 502 F.3d

740, 746 (7th Cir. 2007). The district court may look beyond the pleadings when determining

whether venue is proper. Deb v. SIRVA, Inc., 832 F.3d 800, 809–10 (7th Cir. 2016); Faulkenberg

v. CB Tax Franchise Sys., LP, 637 F.3d 801, 809–10 (7th Cir. 2011); Cont’l Cas. Co. v. Am.

Nat’l Ins. Co., 417 F.3d 727, 732–33 (7th Cir. 2005).

                                            ANALYSIS

       In this case, the Defendants argue that the Plaintiff’s claims are subject to binding

arbitration. In response, the Plaintiff concedes that his claims fall within the scope of an

otherwise valid arbitration agreement. However, the Plaintiff argues that the arbitration clause is

unconscionable and unenforceable because it (1) improperly limits his right to recover damages

and (2) improperly precludes his right to appeal the arbitrator’s decision. For the reasons stated

below, the Defendants’ request for arbitration is granted.

       The Federal Arbitration Act (FAA) “reflects the fundamental principle that arbitration is

a matter of contract.” Rent-A-Ctr., W., Inc. v. Jackson, 561 U.S. 63, 67 (2010). “The relevant

language of the FAA provides that an arbitration clause in a contract ‘shall be valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in equity for the revocation of any

contract.’” Dr. Robert L. Meinders, D.C., Ltd. v. UnitedHealthcare, Inc., 800 F.3d 853, 856–57

(7th Cir. 2015) (quoting 9 U.S.C. § 2). As indicated, arbitration agreements “may be invalidated

by ‘generally applicable contract defenses, such as fraud, duress, or unconscionability.’” Rent-A-

Ctr., 561 U.S. at 68 (quoting Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996)).

“Whether the parties have validly agreed to arbitrate is governed by state law principles of

contract formation.” Faulkenberg, 637 F.3d at 809 (citing Cont’l Cas. Co., 417 F.3d at 730). The

parties do not discuss which state’s laws should apply to the arbitration agreement, so the Court



                                                  3
will apply Indiana law. McCoy v. Iberdrola Renewables, Inc., 760 F.3d 674, 684 (7th Cir. 2014);

see Faulkenberg, 637 F.3d at 809.

       Under Indiana law, substantive unconscionability refers to oppressively harsh and one-

sided terms of a contract. Missler v. State Farm Ins. Co., 41 N.E.3d 297, 303 (Ind. Ct. App.

2015) (citing DiMizio v. Romo, 756 N.E.2d 1018, 1023 (Ind. Ct. App. 2001)). “A contract is

unconscionable if a great disparity in bargaining power exists between the parties, such that the

weaker party is made to sign a contract unwillingly or without being aware of its terms.”

Brumley v. Commonwealth Bus. Coll. Educ. Corp., 945 N.E.2d 770, 777 (Ind. Ct. App. 2011)

(citing Sandford v. Castleton Health Care Ctr., LLC, 813 N.E.2d 411, 417 (Ind. Ct. App. 2004)).

“A contract is not unenforceable merely because one party enjoys advantages over another.”

Sanford, 813 N.E.2d at 417 (citing Dan Purvis Drugs, Inc. v. Aetna Life Ins. Co., 412 N.E.2d

129, 131 (Ind. Ct. App. 1980)).

       For example, in Doe 1 v. Carmel Operator, LLC, — N.E.3d —, —, No. 19A-CT-2191,

2020 WL 1270492, at *1–3 (Ind. Ct. App. Mar. 17, 2020), the plaintiff sued her nursing home

for breach of contract and negligence. Thereafter, the defendants filed a motion to dismiss and

compel arbitration. Id. at *4. The plaintiff argued that the terms of arbitration were

unconscionable, but the trial court granted the defendants’ motion. Id. On appeal, the plaintiff

argued in pertinent part that the arbitration agreement was “substantively unconscionable

because its terms requiring arbitration and prohibiting judicial review, requiring confidentiality

of arbitration proceedings, and limiting damages [were] ‘oppressively one-sided and harsh.’” Id.

at *6. The Indiana Court of Appeals rejected this argument because “the terms of the agreement

do not prohibit [the plaintiff] from seeking relief for her claims; they simply require that such




                                                  4
claims be decided in binding arbitration and not include claims for punitive or exemplary

damages. The agreement is not substantively unconscionable.” Id.

       In this case, the Plaintiff argues that the arbitration agreement is unenforceable because it

limits his ability to recover “certain statutorily conferred damages such as attorney’s fees,

liquidated damages, punitive damages, and equitable relief.” Pl.’s Resp. to Defs.’ Mot. to

Dismiss and Compel Arbitration, p. 2, ECF No. 23. However, the Seventh Circuit has already

rejected this argument. In Carbajal v. H & R Block Tax Services, Inc., 372 F.3d 903, 904 (7th

Cir. 2004), the plaintiff filed a lawsuit in which he alleged that H&R Block violated the Fair

Debt Collection Practices Act when it withheld part of his tax refund to pay an earlier debt. The

trial court granted H&R Block’s request to compel arbitration pursuant to the parties’ contractual

agreement. Id. On appeal, the plaintiff argued in pertinent part that the arbitration agreement was

unenforceable because it was incompatible with federal law—namely, the FDCPA allowed for

the prevailing party to recover attorney’s fees, while the arbitration agreement required the

parties to bear their own costs. Id. at 906. The Seventh Circuit rejected this argument and

concluded as follows:

               As for the contention that portions of this clause are incompatible with federal
       law—because, say, they require the parties to bear their own costs, while the FDCPA
       entitles prevailing litigants to recover attorneys’ fees—there are two problems. First, the
       arbitrator rather than the court determines the validity of these ancillary provisions. Second,
       no general doctrine of federal law prevents people from waiving statutory rights (whether
       substantive or procedural) in exchange for other things they value more, such as lower
       prices or reduced disputation. Whether any particular federal statute overrides the parties’
       autonomy and makes a given entitlement non-waivable is a question for the arbitrator.

Id. at 906–07 (internal citations omitted); see also Scaffidi v. Fiserv, Inc., 218 F. App’x 519, 521

(7th Cir. 2007). As such, the arbitration agreement is enforceable even though it limits recovery




                                                  5
to compensatory damages and requires that each party pay its own attorney’s fees. 1 Also,

notwithstanding his argument to the contrary, the arbitration agreement explicitly provides that

the parties may petition the judicial system for injunctive and equitable relief. Ex. B., Employee

Acknowledgment, Indemnification and Hold Harmless Agreement, p. 2, ECF No. 22-3.

         Furthermore, to the extent that the Plaintiff is arguing that arbitration would be cost

prohibitive because he cannot recover attorney’s fees, the Court finds that this argument is “too

speculative to justify the invalidation of an arbitration agreement.” Green Tree Fin. Corp.-

Alabama v. Randolph, 531 U.S. 79, 91 (2000). For example, the Plaintiff has not submitted any

documentation showing that he is financially unable to pay the upfront costs of arbitration.

Further, the arbitration agreement provides that, if the Plaintiff “is unable to pay any portion of

its Arbitration expenses (excluding attorney fees), upon proof of same such as disclosure of bank

records, checking and savings records, available credit, etc., Company shall forward the

appropriate amount to the sole Arbitrator.” Ex. C., Employment, Non-Compete, Confidentiality

and Indemnification Agreement, pp. 6–7, ECF No. 22-4.

         Finally, the arbitration agreement provides that, if “any of the requirements contained in

this Agreement are held to be in conflict with a mandatory provision of an applicable law, the

requirements shall be modified automatically to comply with the mandatory provision of the


1
  In support of his argument, the Plaintiff relies upon McCaskill v. SCI Management Corp., 285 F.3d 623, 627 (7th
Cir. 2002), where the Seventh Circuit concluded that an arbitration agreement was unenforceable because it limited
a plaintiff’s right to attorney’s fees under federal law. However, this decision was later vacated. See McCaskill v.
SCI Mgmt. Corp.¸ 294 F.3d 879 (7th Cir. 2002). Thereafter, the Seventh Circuit ruled that the arbitration agreement
was unenforceable due to an attorney’s concession at oral argument and declined to address whether a federal statute
allowing for the recovery of attorney’s fees could override an arbitration agreement to the contrary. McCaskill v. SCI
Mgmt. Corp., 298 F.3d 677, 680 (7th Cir. 2002). The Seventh Circuit clarified that due to the vacation of McCaskill,
285 F.3d 623, it remained an open question “whether parties to a contract may agree to replace a fee-shifting system
with the American Rule, whether the right party to make this decision is the arbitrator or the judge, and whether, if a
contractual choice of the American Rule is indeed forbidden, this spoils the entire arbitration clause.” Metro East
Ctr. for Conditioning and Health v. Qwest Commc’ns Int’l, Inc., 294 F.3d 924, 928 (7th Cir. 2002). However, as
indicated above, these questions were answered in Carbajal, 372 F.3d at 906–07. As such, the Plaintiff’s reliance on
McCaskill, 285 F.3d at 627 is misplaced.


                                                          6
applicable law and the remainder of this Agreement shall not be affected.” Ex. B., Employee

Acknowledgment, Indemnification and Hold Harmless Agreement, p. 3, ECF No. 22-3. Thus,

assuming for the moment that the arbitration agreement conflicts with any applicable provision

of federal law regarding an award of attorney’s fees or punitive damages, the Plaintiff will have

the opportunity to present this argument to the arbitrator. Further, as mentioned above,

“[w]hether any particular federal statute overrides the parties’ autonomy and makes a given

entitlement non-waivable is a question for the arbitrator.” Carbajal, 372 F.3d at 907.

Accordingly, the limitation of the Plaintiff’s damages does not render the arbitration clause

unconscionable. See Carmel Operator, LLC, —N.E.3d at —, 2020 WL 1270492, at *6 (finding

that arbitration agreement which prohibited punitive damages was not unconscionable).

       The Plaintiff also argues that the arbitration agreement is unenforceable because of “the

inability to appeal an arbitrator’s decision.” Pl.’s Resp. to Defs.’ Mot. to Dismiss and Compel

Arbitration, p. 2, ECF No. 23. However, this argument is without merit because “if final and

binding arbitration is to serve its purpose, it must be just that—final and binding. Arbitration

would otherwise become little more than a procedural detour, without ultimate significance.”

Dean v. Sullivan, 118 F.3d 1170, 1171 (7th Cir. 1997). Furthermore, “[a]rbitration is just a

forum; people may choose freely which forum will resolve their dispute. This is so when the

agreement concerns venue within a judicial system, and equally so when the agreement specifies

a non-judicial forum.” Carbajal, 372 F.3d at 905 (internal citations omitted). Further, the terms

of the arbitration appear to be clear and reasonable. See Jackson v. Payday Fin., LLC, 764 F.3d

765, 777–79 (7th Cir. 2014) (refusing to enforce arbitration before the “Cheyenne River Sioux

Tribal Nation” because it was “a sham and an illusion” with “no prospect of a meaningful and

fairly conducted arbitration” (internal quotation marks omitted)); Penn v. Ryan’s Family Steak



                                                 7
Houses, Inc., 269 F.3d 753, 756, 758–61 (7th Cir. 2001) (refusing to enforce a “hopelessly vague

and uncertain” arbitration agreement). Thus, the Plaintiff fails to demonstrate that the arbitration

agreement is unconscionable based on an inability to appeal. See Carmel Operator, LLC, —

N.E.3d at —, 2020 WL 1270492, at *6 (non-appealable arbitration was not unconscionable).

       Thus, for the reasons stated above, the Plaintiff fails to demonstrate that the arbitration

agreement is unconscionable under Indiana law. Furthermore, to the extent that the arbitration

agreement may conflict with federal law regarding punitive damages and attorney’s fees, the

Plaintiff will have the opportunity to raise this issue during the arbitration process.

                                          CONCLUSION

       Therefore, the Defendants’ Motion to Dismiss to Dismiss and Compel Arbitration [ECF

No. 21] is GRANTED. The Plaintiff’s claims in this Court are DISMISSED without prejudice

due to improper venue. The Plaintiff must submit his claims to the agreed arbitration process.

       SO ORDERED on March 24, 2020.

                                               s/ Theresa L. Springmann
                                               CHIEF JUDGE THERESA L. SPRINGMANN
                                               UNITED STATES DISTRICT COURT




                                                  8
